Exhibit 10.2
SEPARATION AGREEMENT AND GENERAL RELEASE
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is entered into by
and between Unilife Corporation, its subsidiaries, including Unilife Medical
Solutions Limited, Unilife Medical Solutions, Inc. and Integrated BioSciences,
Inc. (“IBS”), affiliates, successors, and assigns (collectively “Unilife” or
“Company”) and Bernhard Opitz (“Opitz”).
WHEREAS, Opitz has been employed by Unilife pursuant to an Employment Agreement
(“Employment Agreement”) entered into as of November 10, 2009; and
WHEREAS, Opitz and Unilife wish to end their employment relationship on mutually
agreeable terms, as set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual agreements and covenants
hereinafter set forth, and intending to be legally bound, the parties agree as
follows:
1. Termination of Employment. Opitz will resign from all positions with Unilife,
including director and officer positions, which resignation Unilife will accept,
effective as of December 31, 2010 (the “Termination Date”) on which date Opitz’s
employment will terminate. Prior to the Termination Date, the terms of the
Employment Agreement shall remain in effect. Through the Termination Date, Opitz
will continue to receive his regular base salary, as well as continue to
participate in Unilife’s employee benefit plans. Effective immediately and
through the Termination Date (the “Transition Period”), Opitz will be expected
to cooperate and assist with the transition of functions and responsibilities,
as may be requested by the Chief Executive Officer, General Counsel, or Vice
President, Human Resources of the Company. The Termination Date shall be
construed as the date on which Opitz incurs a “separation from service” for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended.
Unilife will communicate that Opitz’s resignation was for personal reasons.

 

 



--------------------------------------------------------------------------------



 



2. Purpose. This Agreement is entered into for the purpose of complying with the
terms of the Employment Agreement and providing Opitz with certain severance
benefits while avoiding future litigation and resolving any and all claims or
differences arising out of Opitz’ employment or the termination thereof.
3. Severance Benefits. Unilife will pay Opitz, on the first payroll date after
the Termination Date, any unused, accrued 2010 vacation. In addition, for
consideration of the promises set forth in this Separation Agreement and General
Release, Opitz will be eligible to receive the following payments (the
“Severance Payments”) from Unilife, subject to the terms and conditions set
forth in this Agreement:

  a.  
A cash severance benefit in the aggregate gross amount of One Hundred Fifty
Seven Thousand Five Hundred Dollars ($157,500.00), less all appropriate
withholdings and deductions required by law. This amount represents nine
(9) months of Opitz’s base salary as in effect on the Termination Date. This
cash severance benefit will be paid out in substantially equal installments over
a period of nine (9) months (the “Severance Period”), in accordance with
Unilife’s standard payroll procedures. These payments will begin on the first
payroll date following the Effective Date, as defined in Section 16(d) of this
Agreement.

  b.  
Reimbursement, less all appropriate withholdings and deductions required by law,
of Opitz’s monthly health insurance premiums incurred during the nine (9) month
period that commences on the Termination Date, if Opitz is a participant in
Unilife’s health insurance plan as of the Termination Date and he timely elects
coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”).

The Severance Payments represent the entire extent of any and all money due to
Opitz and is consideration for the execution of this Agreement and releasing any
and all claims against Unilife arising up to and including the date of execution
of this Agreement. Unilife’s obligations to pay the Severance Payments shall
immediately upon Opitz’s material breach of this Agreement.

 

Page 2 of 9



--------------------------------------------------------------------------------



 



4. Unemployment Compensation. For consideration of the promises set forth in
this Agreement, Unilife agrees that it will not contest Opitz’s application for
unemployment compensation benefits. Opitz acknowledges that eligibility for such
benefits is not determined by Unilife.
5. Other Employee Benefits. Opitz acknowledges the receipt from Unilife of all
compensation earned and accrued through the date hereof. Except as expressly set
forth in this Agreement, Opitz confirms and acknowledges that he will not be
entitled to any additional employee benefits, bonus payments, additional
severance pay, or other payments whatsoever, from Unilife following the
Effective Date.
6. Admission. Nothing contained herein shall be construed as an admission by
Unilife of any liability of any kind to Opitz; any liability is expressly
denied. Further, nothing contained herein shall be construed as an admission by
Opitz of any liability of any kind to Unilife; any liability is expressly
denied.
7. Non-Disclosure of Confidential Information. Opitz acknowledges that, in the
course of his employment with Unilife, he may have acquired access to and became
acquainted with certain information about the professional, business,
technological and financial affairs of Unilife that may be non-public,
competitively sensitive, confidential and proprietary in nature (“Confidential
Information”). Confidential Information includes, but is not limited to,
manufacturing processes or techniques, information concerning its customers,
suppliers, products, operations, safety or industrial hygiene practices,
business plans and objectives, management practices, marketing plans, software
and computer programs, data processing systems and information contained
therein, inventions, product and other designs, technologies, financial
statements, policies and any other trade secrets or confidential or proprietary
information of or about Unilife that is not already available to the public.
Opitz agrees that he will not make any statements or communications to any
individual or entity, including but not limited to any current or former
employee or consultant of Unilife, concerning the Company’s Confidential
Information, unless such individual or entity already possesses such
Confidential Information from a source other than Opitz or unless such
Confidential Information is already available to the public. Any breach of this
provision shall be deemed a material breach of this Agreement.

 

Page 3 of 9



--------------------------------------------------------------------------------



 



8. Return of Property. No later than the Termination Date, Opitz agrees to
return promptly to Unilife any and all things in his possession and control that
are owned or leased by Unilife or otherwise relate to Unilife’s business,
including but not limited to all computer equipment, telephone equipment, books,
manuals, memoranda, policy statements, correspondence, minutes of meetings,
agendas, interoffice communications, forecasts, analyses, working papers,
charts, expense reports, ledgers, journals, financial statements, data
compilations, records, reports, notes, computer disks, drives, documents and
software, contracts, customer lists, keys, advertising and marketing materials,
and other documents, proprietary information and equipment furnished to or
prepared by Opitz in the course of or incident to his employment with Unilife
(except the Blackberry telephone provided to him by Unilife, which Optiz will
transfer into his name and assume responsibility for all charges no later than
January 31, 2011). No later than the Termination Date, Opitz shall promptly
deliver to Unilife any documents, files and/or records containing Confidential
Information, as that term is defined in this Agreement, that are in his
possession. Opitz agrees that he will not engage in any activities that might
alter, modify or destroy any property, equipment of Confidential Information
that is in his possession.
9. General Release and Waiver of Claims. In consideration of the monetary
benefits extended to Opitz under the terms of this Agreement, Opitz agrees for
himself, his heirs, executors, administrators, successors and assigns to forever
release and discharge Unilife and its parents, subsidiaries, affiliates,
officers, directors, agents, contractors, consultants and employees, past and
present, collectively or individually (the “Released Parties”), from any and all
claims, demands, causes of actions, losses and expenses of every nature
whatsoever, known or unknown, arising up to and including the date on which
Opitz executes this Agreement, including but not limited to any claims arising
out of or in connection with

 

Page 4 of 9



--------------------------------------------------------------------------------



 



his employment or separation from employment with Unilife. These claims include,
but are not limited to, breach of express or implied contract, intentional or
negligent infliction of emotional harm, libel, slander, claims under the Age
Discrimination in Employment Act (ADEA), Title VII of the Civil Rights Act of
1964, as amended, the Americans With Disabilities Act, the Family and Medical
Leave Act of 1993 (“FMLA”), the Employee Retirement Income Security Act of 1974,
as amended, the Pennsylvania Human Relations Act, the Pennsylvania Wage Payment
Collection Law (as well as any claims related to unpaid wages, bonuses or
benefits), any tort claim, or any other federal, state or municipal statute or
ordinance relating to employment or unlawful discrimination, including any
wrongful discharge claim which may be cognizable under the laws of any state or
country; but do not include rights to previously vested stock options,
reimbursement of allowable expenses incurred through the Termination Date, or
any other rights or claims that, as a matter of law, cannot be released or
waived.
Opitz warrants and represents that he has not, prior to signing this Agreement,
filed any form of claim, charge, or complaint against Unilife or any entity
released above. Except with respect to any lawsuit to enforce his rights under
this Agreement, Opitz agrees not to file, join in or prosecute any lawsuits
against the Company or any of the other Released Parties, concerning any matter,
act, occurrence, or transaction which arose on or before the date he signs this
Agreement. By signing this Agreement, Opitz also expressly acknowledges and
represents that he (i) has suffered no injuries or occupational diseases arising
out of or in connection with his employment with Unilife; (ii) has received all
wages to which he was entitled as an employee of Unilife; (iii) has received all
leave to which he was entitled under the FMLA; and (iv) is not currently aware
of any facts or circumstances constituting a violation of the FMLA or the Fair
Labor Standards Act. Opitz further understands that the General Release and
Waiver of Claims set forth above will completely bar any recovery or relief
obtained on his behalf, whether monetary or otherwise, by any person or entity
with respect to any of the claims that he has released.

 

Page 5 of 9



--------------------------------------------------------------------------------



 



Further, in consideration of Opitz’s foregoing claims pursuant to his Employment
Agreement, Unilife agrees for itself and its parents, subsidiaries, affiliates,
officers, directors, agents, contractors, consultants and employees, past and
present, to forever release and discharge Opitz and his heirs, executors,
administrators, successors and assigns, collectively or individually, from any
and all claims, demands, causes of actions, losses and expenses of every nature
whatsoever, known or unknown, arising up to and including the date on which
Unilife executes this Agreement.
10. Further Covenants.

  (a)  
The parties to this Agreement agree that they will take no action that would
cause any embarrassment or humiliation to the other or otherwise cause or
contribute to the other being held in disrepute by the general public or its
employees, customers, prospective employers or suppliers. As part of this
covenant, the parties to this Agreement agree that they will not make statements
to any third parties about each other and/or their affiliates, products, owners,
employees, or representatives that are in any way disparaging or negative. This
paragraph shall not be construed to prohibit Opitz or Unilife from cooperating
with any government agency in an official investigation or to prohibit Unilife
from making the public filings required when an executive officer resigns or
otherwise required by law or corporate by-laws. Any breach of this provision
shall be deemed a material breach of this Agreement.

  (b)  
To the extent that Opitz is not a potentially adverse party and/or to the extent
that the issues do not potentially subject him to criminal charges or penalties,
Opitz agrees that he will provide reasonable assistance and cooperation with
Unilife and/or other persons engaged by Unilife in the investigation,
prosecution, and/or defense of any threatened or asserted litigation, or
investigations initiated by or involving Unilife or any person or entity
affiliated with it, and truthfully testify in connection with any such
investigation or proceeding. Opitz understands that he was employed as a
management representative of the Company, and except as specifically required by
law, he will not assist any person or entity in any matter adverse to the
Company without first providing written notice.

 

Page 6 of 9



--------------------------------------------------------------------------------



 



11. Non-Solicitation and Agreement Not To Compete. Opitz remains bound by the
non-solicitation and non-compete provisions of his Employment Agreement, which
are restated herein. For a period of two (2) years following termination of
employment, Opitz will not, directly or indirectly:
(i) render services to, become employed by, be engaged as a consultant by, own,
or have a financial or other interest in (either as an individual, partner,
joint venture, owner, manager, employee, partner, officer, director, independent
contractor, or other similar role) any business that is engaged in any business
activity that is in competition with the activities of Unilife.
(ii) induce, offer, assist, encourage, or suggest that another business or
enterprise offer employment to or enter into a consulting arrangement with any
individual who is employed by Unilife, or induce, offer, assist, encourage, or
suggest that any Unilife employee terminate his or her employment with Unilife,
or accept employment with any other business or enterprise.
In the event that Opitz commits any breach of these provisions, Opitz
acknowledges that Unilife would suffer substantial and irreparable harm and
damages. Accordingly, Opitz hereby agrees that in such event, Unilife shall be
entitled to temporary and/or permanent injunctive relief, without the necessity
of proving damage, to enforce the provisions of this Section, all without
prejudice to any and all other remedies that Unilife may have at law or in
equity and that Unilife may elect or invoke. Opitz agrees that if any of the
provisions of this Section are or become unenforceable, the remainder hereof
shall nevertheless remain binding upon him to the fullest extent possible,
taking into consideration the purposes and spirit of this agreement. Any invalid
or unenforceable provision is to be reformed to the maximum time, geographic
and/or business limitations permitted by applicable laws, so as to be valid and
enforceable.
Opitz expressly acknowledges and agrees that the restrictive covenants set forth
in Section 7 and Section 11 of this Agreement are absolutely necessary to
protect the legitimate business interests of Unilife, because he is employed in
a position of trust and confidence and is provided with extensive access to
Unilife’s most confidential and proprietary trade secrets, and has significant
involvement in important business relationships, which constitute the goodwill
of Unilife. Opitz further agrees and acknowledges that the restrictive covenants
set forth in Section 7 and Section 11 of this Agreement are reasonable, will not
restrict him from earning a livelihood following the termination of employment,
and are intended by the parties to be enforceable following termination of
employment for any reason.
In the event that Unilife must bring legal action to enforce or seek a remedy
for any breach of the provisions of Section 7 or Section 11 of this Agreement
and Opitz is found by a court to have breached any of these provisions, Opitz
agrees to reimburse Unilife for any and all expenses, including attorneys’ fees
and court costs, incurred by it in enforcing the terms of these Sections of the
Agreement. In addition, Opitz remains bound by the Proprietary Information and
Inventions Agreement that he entered into. Any breach of these provisions will
constitute a material breach of this Agreement.

 

Page 7 of 9



--------------------------------------------------------------------------------



 



12. Other Agreements. This Agreement represents the entire agreement between the
parties. It may not be modified or superseded except in writing, signed by both
parties and referencing this Agreement. Opitz’s stock options shall be governed
by the terms of his stock option grants and the corresponding plan document.
13. Severability and Non-waiver. Each provision of this Agreement is severable
and distinct from, and independent of, every other provision hereof. If one
provision hereof is declared void, the remaining provisions shall remain in full
force and effect. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. A waiver of any
provision of this Agreement by either party shall not prevent either party from
enforcing that provision or any other provision hereof.
14. Amendment. This Agreement may not be modified or amended except by a written
document signed by both Opitz and an authorized representative of Unilife.
15. Governing Law. This Agreement shall be construed in accordance with and be
governed by the laws of the Commonwealth of Pennsylvania without giving effect
to provisions thereof regarding conflict of laws.

 

Page 8 of 9



--------------------------------------------------------------------------------



 



16. Acknowledgements. Opitz represents and acknowledges to Unilife as follows:

  a.  
that he has been advised to consult with an attorney of his choosing concerning
the legal significance of this Agreement;

  b.  
that he has been offered twenty-one (21) days to review and consider all of the
terms and provisions of this Agreement, and he has had ample opportunity to
review all of the provisions of this Agreement;

  c.  
that the Severance Payments offered under this Agreement shall be forfeited if
he does not sign this Agreement within the twenty-one (21) day review period
described above;

  d.  
that he is competent to understand the content and effect of this Agreement and
he has entered into this Agreement knowingly, by his free will and choice
without any compulsion, duress, or undue influence from anyone; and

  e.  
that he has been advised that during the seven (7) day period following his
execution of this Agreement, he may revoke his acceptance of this Agreement by
delivering written notice of revocation to J. Christopher Naftzger, Esq.,
Unilife Medical Solutions, 250 Cross Farm Lane, York, PA 17406 and that this
Agreement shall not become effective or enforceable until after the revocation
period has expired. This Agreement shall become effective on the eighth day
after Opitz’ execution and delivery of this Agreement to Unilife (the “Effective
Date”) if he does not duly revoke his acceptance of this Agreement in the manner
described herein.

IN WITNESS WHEREOF, Opitz has hereunto set his hand, and Unilife has caused this
Agreement to be executed by its duly authorized agent, all as of the dates set
forth below.
EXECUTED in multiple copies, each having the same effect as the original.

                 
Witness: 
  /s/ Kerstin Opitz       /s/ Bernhard Opitz                         BERNHARD
OPITZ
Date:
  31 December 2010            
 
             
 
                            UNILIFE CORPORATION
 
               
 
          By: /s/ Cynthia M. Lighty
 
             
 
            Name:  Cynthia M. Lighty
 
            Title:  Vice President, Human Resources
 
               
 
          Date:  31 December 2010 
 
             

 

Page 9 of 9